Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 1 March 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 1er. Mars 1779
Ma derniere étoit du 23–26 fevr. On s’est assemblé les deux derniers jours de la semaine passée, sans rien faire. Vendredi une Députation marchande de Rotterdam vint présenter des adresses aux Etats- Genx. & à ceux d’Hollde., pour se plaindre du tort que leur fait l’arrêt publié en France. Elle a eu audience aussi du Prince, &c. Cette Adresse, & la derniere note de Mr l’Ambr. qui rend raison du refus d’accepter la réponse, ont fait nommer un Committé, pour besogner là-dessus avec l’Amirauté. Depuis la publication du dit Arrêt, les assurances pour les vaisseaux hollandois, allant de Rotterdam en Angleterre, sont montées de 1 à 10 pct. La consternation est grande à Rotterdam; l’embarras croît ici. Notre ami pense, que ceux de Rottm. & de Dort accederont enfin tout de bon au sentiment d’Amsterdam & de Harlem. L’Epitre du Pce. aux Etats de Frise est si longue, que je n’ai pas le courage d’en entreprendre la traduction. Le petit Imprimé ci-joint vous donnera une idée suffisante de son contenu. On m’a dit qu’il s’est débité 5000 Exemplaires de la dite Epitre: ce n’est pas qu’on la regarde comme un chef-d’oeuvre. Les Commentateurs veulent que les Lettres initiales, V. D. H, dans l’imprimé, désignent le Secretaire de l’Amirauté de la Meuse, qui s’appelle VanderHeim.
Je suis avec le plus respectueux attachement, Monsieur Votre très-humble & très obéissant serviteur
D
Passy à Son Exc. Mr. Franklin.
 
Addressed: à Son Excellence / Monsieur Franklin, Ministre / Plénipotentiaire des Etats-Unis / de l’Amérique / à Passy./.
Notation: Dumas 1er. Mars 1779.—
